Case 1:18-mj-00723-PK Document 50 Filed 09/13/19 Page 1 of 32 PagelD #: 530

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

_Case No. 18-MJ-723_.
IN THE MATTER OF THE SEARCH OF SEALED FILING
INFORMATION ASSOCIATED WITH REDACTED
SPECIFIED E-MAIL ACCOUNTS .

 

 

MICROSOFT’S OBJECTIONS TO THE MAGISTRATE JUDGE’S ORDER DENYING
. MICROSOFT’S MOTION TO MODIFY SECRECY ORDER

 
Page
INTRODUCTION ......cccsssssececeessresnesecseesensessecceaeecesaceeseesenscasnancaeneaeseeenesneseesassassatnenaanasseesesaseeses 1
BACKGROUND ....ccccccsssccsseteeceneseesceeneseeseseetaersereesenseereneesseneeeeeneseeeneedaeedsessuseussusensnssseeseeeeeneae 4
A. Following the Advent of Cloud Computing, the Government Claims New
and Expansive Powers to Secretly Obtain the Data of Cloud Customers............... 4
B. DOJ’s Guidance and Policies Addressing Enterprise Customer Data and
Section 2705(B) eee ee eeeeeeeecsetserecsserecsnssnsesseesneseeseseessessssnnsnredssrssdecaseneasenrenaree? 5
C. Microsoft’s Cloud Services...cccccscessescesesees esaecenesceneesceseeserscesaesarcseseacessosecnseasees 7
D. The Enterprise CustOMer ......... cece secseesnersessnssnsensessnenssnssnssnssassdesassaseacateneceeseneases 8
E. The Warrant and Secrecy Order 0.0... ccsceseeseeereeeeseeesnsesesassabdoesssassnssenseenseneaneees 9
F, Proceedings Before the Magistrate Judge... .ccsssssessseeseeceeeeessnsaserseesenseseaeeas 10
ARGUMENT ou... ccecccscscescessescenceseeseeevereaccecseeacrersereesersevessensseeneecedeeessessesesseusssssseesesssusannsensenenaees 12
I. The Secrecy Order Is a Presumptively Unconstitutional Prior Restraint and a
Content-Based Restriction That Is Subject to Strict Scrutiny... sess 13
I, The Government Has Failed to Establish That the Secrecy Order Is Narrowly
Tailored, oo... .ccseseceeesessssccssecserscessseesecesaesesssesssnssensusssscnsessnassesesssassndesbassendsssasssusssnscassoesene 15
A. Microsoft Has Proposed a Less Restrictive Alternative That Would
Achieve the Governmoent’s Interests. ...........cssssesssessecsresssereneecnasseassnsesensonsenes 15
B. The Magistrate J udge Erred in Concluding That the Government Met Its
First Amendment Burden. .............ccccesceccesseeessesseateaceeseccesaseseesesensesesensesesesseaerenes 18
1. The Magistrate Judge Misapplied Strict Scrutiny in Allowing the
Government to Carry Its Burden Based on an Absence of
Fn fOrmation, ........cceeeeceeeeeeeseeeeeecesereeeceneeaeenseeeeneeneeeearsaaeassassassassessesseeseees 18
2. The Magistrate Judge Improperly Concluded That the First.
Ameridment Requires.a Less Restrictive Alternative That Perfectly
Addresses the Government’s Interest in Secrecy... csesesseenseeesenseneee 20
3. The Magistrate Judge Relied on Unfounded Assumptions
«Regarding the Risks of Notification, .:........ssoseeessecsessssessseneesesarennssarennsess 21
CONCLUSION veccssessssssssssseesessoe essusasssaussssenunseeenunseeniesssuanesessnesessveasesuuansessusssssnnseesssee 25

TABLE OF CONTENTS

 

 
TABLE OF AUTHORITIES

Page(s)

 

Cases
Aging Backwards, LLC v, Esmonde-White,
2016 WL 11523402 (S.D. Fla. Sept. 26, 2016) ....seececcsesstsscrssssesssestsenneennessnsseneeracs seseenseennees 24.

Al Haramain Islamic Found, Inc. v. U.S: Dep tof Treasury,

686 F.3d 965 (9th Cir. 2012) eee eceeneesencsessceeseesscsnsesesesensssseasasasseessnersnereesnsecaseaeeneeneecsearaes 25
ALCOA v. EPA,

663 F.2d 499 (4th Cir, 1981)... eeeeeeeeeee saseseateeecseneerernenevererneseseses eeaeseeseeseeseserseserecvetees eed
Alexander v. United States,

509 U.S. 544 (1993) .caccsssssssscscescsceeesceececsesesserecsessssnsssesssesseasseaeeeeseseseessnesseseveversesepsssseensnssnenanas 13
Ashcroft v. ACLU,

542 ULS. 656 (2004)... secscccsescseeceselincssecseserenssssscseaseesssessenssesecseaesesaseseaeasenseneneeeseaseneseeserererats 20
Carpenter v. United States, : -

138 S. Ct. 2206 (2018)... ccssecetssssetssssecscssssassesseereeeesencensaeens avenecessessnenseeacsaesceesseesssnsepensseeesenres 4
Deegan v. City of Ithaca,

444 F.3d 135 (2d Cit. 2006)... ccsscsescsssssseeseeeeresnenetestensenens seseenseacenenaenaneqeeceeesenereeseesuesaseases 19
Denver Area Educ. Telecomm. Consortium, Inc. v. FCC,

518 US. 727 (1996)... ccccecccccesceceerceneeeressssesseeneesseenenseeses sassetanersereveevsnqecescescecesersneasoueed seeeeees 20
Eli Lilly & Co. v. Gottstein, co

617 F.3d 186 (2d Cir. 201 0)...cccececesicessesesbeactenreecssesseenssnessnensselecaseatesasarsaenensnsensessesesnenegesssnl
First Nat’] Bank of Bos. v. Bellotti,

A35 U.S. 765 (1978) ...ccscesceeceeeeeseeeneerserevnrepens sea besaveneateceseesuesteseesesssaceeseeseeserseesecsesseeenesesaseaeets 24
Green Party of Conn. v. Garfield,

616 F.3d 189 (2d Cir. 2010)... cee eesssssssssseseeesessssssesronsesearsensereneneseneseneseseneneesasananeneneresegsesees 17
In re Terrorist Bombings of U.S. Embassies in E. Africa,

552 F.3d 93 (2d Cir, 2008)... ee eeesecesssserersssssssseeesecessnaesssessssnesesseesseseneeseceeecessessmeaunananscecenes 24
Landmark Communications, Inc. v. Virginia,

A35 U.S. 829 (1978). ccceccssesseecneeeeetes seeeneentee pecevenaperenaeneeaeess uesaceueenessesnnsetengeasnaneateneenesaeseoseoes 19

_Microsoft Corp, v. U.S. Dep't of Justice, ee
233 FE, Supp. 3d 887, 906 (W.D. Wash. 201 Drees seteeneeeae seteseseeceaens Nesustssgssteavenseresees DOSSHM
Nebraska Press Ass’n v, Stuart,

427 US. 539 (1976) .ccsececssssessssscssesecsesecucenencevercesssssesnesnsnesseseesssseasarssssensassessotesteneseestereey LA, 25
Rajaratnam v. Moyer,

AT F.3d 922 (7th Cir, 1995) oo. ee eesssessscseseeeeseesseseessacereneesesssneseecceaeecneatenesnnnsnsrsessysesacananes {3
Reed v. Town of Gilbert, Ariz.,

135 8. Ct. 2218 (2015)... sessnesesseacsceceessecnesevsossssssesuensseesausesececsseereseensanensnsaeats 12, 14, 15, 19
Rhodes v. Pfeiffer,

2017 WL 11048475 (C.D. Cal. Sept. 12, 2017) sessusuvvevvnsescevessssseecessessesesensgsesesssssssssseesiassseeneecD4

Riley v. California,

573 U.S. 373 (2014) sesscsssssssssssseeansssaassenessensceeseserneseneeseeenenesnesiuaseesseensnssaneaeesnse 19
SEC v. Homa,

514 F.3d 661 (7th Cir, 2008) occ ceceesssesseeeenenneereeeeaeeeee secessseenecseneuacarsssneenenegapneganensanensaeeesins 22
United States vy. D'Amico,

734 F, Supp. 2d 321 (S.D.N.Y. 2010). .ccccsssesesssesesssssseseserenssrsesesnerevstseesesesnenensnsasecaresasesnsess 21
United States v. Keppel Offshore & Marine Ltd,

17-CR-697 (E.D.N.Y. Dec. 22, 2017), https://perma,cc/PG86-ZPX3......ererevereeenseseeees wade
United States v. Playboy Entm’t Grp.,

529 US. 803 (2000)... nueseusueessaeesausasesssssssaessnecsnssneraceaeesnsensensensssseeneuseeesnessensnenaeenss .-. passim
United States v. Quattrone,

402 F.3d 304 (2d Cir, 2005)... scesecesessesneestees aaaseseeenersenessaeeae ssuaueneesessecaeecateaeerseeseesssessne 13, 14
United States v. Warshay,

1998 WL 767138 (E.D.N.Y. Aug. 4, 1998)... ccseeeeee seegevssesceseeseuessecnsesnesseeeaseseneseesusenraees 13
United States v. Zemlyansky,

945 F. Supp. 24 438 (S.D.N.Y. 2013)..esecsecseeeees uceeaeesenatesnessensensesssngeasscecenensesssesnessenssatenss# 21
Video Software Dealers Ass'n v. Schwarzenegger,

556 F.3d 950 (9th Cir, 2009) eee eeceeeeeseeenseees sesaesseeseaesensanenernensenese apsaaeereceasoueersnernersuteaseaees 20
Wilson v. Arkansas,

514 U.S.-927 (1995)... ceeeseeeeessseeees nevuseesauenscausesetensessssnesssseseaeesecanececcconenessnsesasesaaaaseaeesnserenees 14
Statutes
18 U.S.C. § 2705(D) .ceeeesesssescesseseereesssnnsseneeeeacesnsesecevsenerassesescecsaesesesessuseuauseseceeaecannnasansansess passim

1B U.S.C. § 3103a(D)(3).sscesscsescsssscssssccsscsssoseestecssesscnesssneconsveessseessssceecssesessseansneeceaseaeanecsnnnesesameesaey

28 U.S.C. §.636(b) ........ suceteceacesceasesssensneacevsegrstesaeeasessecsesncsigescesececausnecsadssssessenseneesasaeesegeonesattes 13

ili
TS UWS.C, $2703 ccc cccssctsscesccceiaeseesssennsenuivecssssntenntenenetesseesbeesnsssusniiacsunestaeccassnnnananeninsinernseencensnenieel
First Amendment oo... cucsesuscoescssecveerenustis cos sssveventndeisieceseccineennennstctisenuncietceteqectevenetbudieneeees pravisins
eeaesingpaenrseendeceerdetrantinnn iy TA, BY

 

 

ITR. Rep: No. 99-647 CL) ee aii ace em cee wa ea en ono pote . S&S

Other Authorities

  

ABA Model Rudea of Professisittal Conduct; https://perm:
hittps://perma.ce/CPAN-LYLU ...-

 
 

Jeu gma Ren gna erent ale Niele a gon ka a AEE a

 

 

 

 
INTRODUCTION

This case involves an order that bars Microsoft from notifying anyone that it has received
a search warrant demanding the emails of two low-level employees in one business unit of a.
multinational, publicly listed Microsoft customer, The Government filed its application for the
secrecy order under seai, presented it to the Court ex parte, and never shared it with Microsoft.
But the unrefuted facts available to Microsoft show the Government cannot justify such a total
ban on Microsoft's speech. Microsoft could notify a range of individuals at its corporate
customer, a. without compromising the Government’s investigation. The customer has
a mature governance and compliance structure and thousands of employces, including about
po in the United States. Its U.S.-based personnel include senior lawyers (such as its general
counsel for the Americas), executives (including its regiona! president for North America), and
an outside director, all of whom are far removed from the ene foreign business unit implicated _
by the warrant. Nothing suggests that notifying any of these individuals would tip off the two
employees whose emails are at issue. |

Consistent with its commitment to customers to challenge overbroad secrecy orders,
Microsoft asked the Court to permit notice to at least one appropriate individual at i.
The Government opposed Microsoft’s motion and rejected its offer to discuss possible
candidates for notification or alternatives to blanket secrecy. The Magistrate Judge denied
Microsoft’s motion, and these objections followed...

The Government’s insistence on secrecy manifests a new and disturbing approach to

corporate investigations. Twenty years ago, if the Government wanted a company’s emails, it

needed to go to the company: It could execute a search warrant on the company’s premises and

 

“physically seize its email server, or it could serve a subpoena. Either way, the company would”
know what was happening, allowing it (among other things) to retain counsel, assert applicable
privileges, and seek the return of its seized records.

If the Government has its way here, that will change. Businesses today store their emails
in the “cloud”—remote servers maintained by technology providers like Microsoft. Armed with
a statute passed well before the modern Internet—the Electronic Communications Privacy Act
(“BCPA”), 18 U.S.C. § 2703—the Government now may obtain those companies’ private emails
and confidential documents directly from cloud service providers. And the Government claims it
can do this secretly, using orders authorized by ECPA that bar providers from telling anyone —
even their customers-—that the Government has obtained their records. /d. § 2705(b). The
Government thus insists it can seize sensitive information without the business even knowing of
the seizure until long after the fact, when the order expires or the Government brings charges,

The First Amendment does not give the Government such a blank check for secrecy.
Section 2705(b) orders are prior restraints and content-based restrictions aimed at the type of
speech at the heart of the First Amendment’s protections—-speech about government affairs.
They are therefore presumptively unconstitutional, Nebraska Press Ass’n y Stuart, 427 U.S. 539,
558 (1976), and must satisfy strict serutiny, see, ¢.g., Microsoft Corp. v. U.S. Dep't of Justice,
233 F. Supp. -3d 887, 906 (wo. Wash. 2017). They must be narrowly tailored to promote a
compelling government interest and must be the least restrictive means of achieving that interest.
United States v. Playboy Entm’t Grp., 529 U.S. 803, 813 (2000). “When a plausible, less
restrictive alternative is offered to a content-based restriction, it is the Government’s obligation
to prove that the alternative will be ineffective to achieve its goals.” /d. at 816.

The Department of Justice (“DOJ”) itself recognizes the Government normally has a less

 

restrictive alternative to a total ban on’speech in-these situations. In2017,DOJissued ~
recommended practices guiding prosecutors to generally “seek data directly from the enterprise,
rather than its cloud-storage provider,” or at least permit the provider to tell its customer about
the demand. Dkt. 15, Ex. 1 at 1 ws. Dep’t of Justice, Seeking Enterprise Data Held by Cloud
Service Providers (Dec. 2017), https://perma.ce/545N-9FJL) (“DOJ Recommended Practices”).
DOJ recognized that notice could compromise an investigation “if [the] enterprise is essentially
devoted to criminal activity—for example, a small medical practice suspected of engaging in
massive Medicare fraud.” Jd. at 2. In the typical case, however, at least one “trustworthy

individual” at the enterprise can safely be informed. 7d. Here, the record shows iia must
have many “trustworthy” individuals.

In denying Microsoft’s motion, the Magistrate Judge identified the correct First
Amendment standard (strict scrutiny), but misapplied it in three ways by (1) concluding the _
Government could satisfy the standard based on-an “absence of . .. information” about whether
Microsoft’s proposal to notify an individual would be workable; (ii) concluding Microsoft’s less-
restrictive alternatives were ineffective because they might not perfectly address the .
Government’s interests; and (iii) relying on incorrect assumptions regarding the risks of
notification. Dkt. 35 (“Order”) at 10-11. In effect, the Magistrate Judge applied strict scrutiny in
name only and, in fact, improperly relieved the Government of its heavy burden to justify this
prior restraint. [f, as the Magistrate Judge held, the Government can completely silence a.
provider by pointing to an absence of information and a speculative risk of disclosure, the

Government may restrain speech in every digital investigation, and the First Amendment’s

exacting requirement of narrow tailoring means nothing. That is not the law. The secrecy order

should be modified. -

 
BACKGROUND»

A. Following the Advent of-‘Cloud Computing, the Government Claims New and
Expansive Powers to Secretly Obtain the Data of Cloud Customers

Cloud computing has fundamentaiiy changed how companies store information. Twenty
years ago, companies typically stored their emails and other electronic data on their physical
property. Today, companies inoreasinly store their sensitive communications, documents, and
information in the ‘ ‘cloud”— —i.e., on remote servers owned by companies like Microsoft. This
migration “reduce[s] information technology infrastructure costs, increase[s] resiliency, and
improve[s] data availability for mobile workers.” DOJ Recommended Practices at 1.

With this migration, prosecutors have claimed new powers to obtain cloud customers’
data. “Prior to the advent of widespread cloud services, prosecutors had to approach a company
or similar enterprise directly for electronic data stored on servers located on an enterprise’s
premises.” Id. “Since the advent of cloud computing, however, prosecutors have the legal
authority to compel the enterprise or a cloud service provider to produce the data.” Id. |
(emphasis added). In other words, cloud computing has made it possible for the Government to
seize and search private records not from the business itself, but from its cloud provider. ' .

| Further, the Government asserts the power to carry out these seizures in secret. Under 18
U.S.C. § 2705(b), courts may prohibit providers from notifying “any other person” of the
existence of a warrant, subpoena, or other court order if the court finds that notification “will

result in” one of five adverse events: (1) endangering the life or physical safety of an individual;

 

| This technological shift also has Fourth Amendment implications for the business whose
documents are the subject of the Government’s demand. The Supreme Court has explained that
“the modern-day equivalents of an individual’s own ‘papers’ or ‘effects,’” such as documents
stored in the cloud, “should receive full Fourth Amendment protection.” Carpenter v. United

 

"States, 138 8, Ct. 2206, 2222 (2018) (quotations omitted); see also id. at 2269 “Just because you

entrust your data—in some cases, your modern-day papers and effects-—to-a third party may not
mean you lose any Fourth Amendment interest in its contents”) (Gorsuch, J., dissenting).
(2) flight from prosecution; (3) destruction of or tampering with evidence; (4) intimidation of
potential witnesses; or (5) otherwise seriously jeopardizing an investigation or unduly delaying a
trial. Congress enacted Section 2705(b) in 1986 as part of ECPA, when the Internet was still in
its infancy. See, e.g., H.R. Rep. No. 99-647, at 21-23 (1986) (positing that email might replace
paper letters). At that time, if the Government wanted to obtain a company’s private papers from
a filing cabinet or emails from an on-premises computer, the Government could execute a search
warrant, which by its nature would notify the target. Or the Government could issue a subpoena
to the company directly. Either way, the company would know about the Governments
actions.” With the migration of enterprise data to the cloud, however, Section 2705(b) has
handed the Government a significant and unprecedented power: the ability to obtain a
company’s information without the company’s knowledge.

B. DOJ’s Own Guidance and Policies Recognize That the Government Must
Use Its Secrecy Power Sparingly

In 2016, Microsoft challenged the constitutionality of Section 2705(b). See Microsoft
Corp., 233 F. Supp. 3d at 906. After the district court denied DOJ’s motion to dismiss, DOJ
issued a binding policy limiting the circumstances in which federal prosecutors may seek secrecy
orders. See U.S. Dep’t of Justice, Policy. Regarding Applications for Protective Orders Pursuant
to 18 U.S.C. § 2705(b), at | (Oct. 19, 2017), fttpse//perma.ce/EQKY-D2RY (DOI Policy”).
Among other things, the policy addresses the First Amendment deficiencies identified in the

litigation, recognizing that notification of the person whose information is obtained must be the

 

2 Even in the narrow context of so-called “sneak and peek” warrants, which permit
surreptitious physical searches, the Government must notify the target “within a reasonable
period not to exceed 30 days,” absent case-specific facts justifying a longer period. 18 U.S.C. §

3103a(b)(3). Because such surreptitious searches are so exceptional, the sneak and peck statute

 

~ requires courts to report detailed information about all sneak and peek warrants to the ~
Administrative Office of the United States Courts, which reports annually:to Congress on the use
of this tool. Ja. § 3103a(d).
rule—and preventing a provider from notifying its customer the exception. Id. at 1. The policy
directs prosecutors to obtain Section 2705(b) orders only after an “individualized and meaningful
assessment regarding the need” for such an order, and requires that each application for a secrecy
order be “tailorfed] . . . to include the available facts of the specific case and/or concerns
attendant to the particular type of investigation.” Jd. at 2. The DOJ Policy thus requires actual
facts to justify asectecy order—not mere speculation.

Two months later, DOJ reco nized the “unique challenges” associated with obtaining
enterprise customer data from a cloud service provider, rather than the enterprise itself, and .
issued “recommended practices” for seeking such data. DOJ Recommended Practices at 1. The
DOJ Recommended Practices acknowledge that without an opportunity to know their
information has been seized, companies cannot “interpose privilege and other objections to
disciosure.” Jd. at 2. The DOJ- Recommended Practices also acknowledge practical
chailenges—both for the provider and for law enforcement —that may make it more efficient for
law enforcement to obtain information directly from the customer. Id. at 1-2. Consequently,
DoJ recommends that “prosecutors should seck data directly from the enterprise, rather than its
cloud-storage provider, if doing so will not compromise the investigation.” fad. at 1. .

The DOJ Recommended Practices identify several factors that prosecutors should weigh
in deciding whether directly approaching an enterprise will compromise an investigation. “If an
investigation requires only a subset of data—for example, the email accounts of a small group of
employees . . . approaching the enterprise will often be the best way to get the information or
data sought.” Jd. at 2. “In those cases, identifying an individual within the enterprise who is an

appropriate contact for securing the data is often the first. step. In many enterprises, this will be
information technology staff, law enforcement can. identify and seek disclosure of relevant
information. This approach also gives the counsel the opportunity te interpose privilege and
other objections to disclosure for appropriate resolution, and parallels the approach that would be
employed if the enterprise maintained data on its own servers, rather than in the cloud.” Ia.

In other c cases, the DOJ Recommended Practices explain, prosecutors “have justified
reasons for not approaching the enterprise directly, at least initially. If an enterprise is ese
devoted to criminal activity—for example, a small medical practice suspected of engaging in
massive Medicare fraud—there may not be a trustworthy individual to approach.” /d. In these
cases, “seeking diselosure directly from the cloud provider may be the only practical option.” Id.
at 2-3. | |

CG. Microsoft’s Cloud Services

Microsoft provides cloud-based services, including Office 365, which provide email
accounts and productivity software to a wide range of enterprise customers. When an enterprise
customer signs up for Office 365, it purchases a specified number of end-user licenses, or
“seats,” each assigned to a user who receives account credentials and an individual email
address. Addresses hosted by Office 365 incorporate the enterprise customer’ s chosen domain
name s(e. g., jane. smith@company. com, , rather than j jane.smith@outlook. com).

Microsoft maintains industry-leading privacy policies and devotes substantial resources
to protecting its customers’ privacy. These policies are rooted in Microsoft’s belief that an
enterprise customer’s data belongs to the customer, not to Microsoft. For that reason, and
consistent with the DOJ Recommended Practices, when law enforcement demands enterprise

customer data directly from Microsoft, Microsoft ordinarily asks the Government to redirect its
 
 

siisfomer itself. In addition, before Microsoft complies with sucha
d, it senerally notifies. the customer, unless Microsoft receives a.sectecy onder.

 

Microsoft intends these practices to-allow its enterprise customers to maint

level of control and privacy over their cloud based information as when they store that

 
  

crosoft’s redirection policy reflects the practical reality

 

information om prenuses, In addition,

  

that, because of Office 365"s-design, the enterprise cistomer is getierally bettet positioned than

See DOJ Recommended Practicés at 1-2:

 

Microsoft to collect and produce its own data.

   

Freee

The enterprise customer inthis case is MN (he

 

 

 
 

RAIA 2c in anc

 

As of August 20, 2018, — had assigned almost a Office 365 seats to its
cnployes’s, providing each a unique email address. The company ¢ also had designated
“adkhiritstratot accounts,” which have administrative rights to all user F accounts, including the. -
tight to oe and d produce information stored i in those: accounts, ss-tneludin ng: emails, without
notifying the user. : | | : | |

E. The Warrant and 1 Secrecy Order

On August 6, 2018, the Government served Microsoft with a warrant demanding several
categories of information for two email accounts used by two Po | employees. Dkt. 2.
The:warrant was accompanied by a secreey order stating that; ee tee

“The Court determines that.there is reason to. believe that notification: .°

~ of the existence of the attached warrant will seriously jeopardize the ~
investigation or unduly delay a trial, including by giving targets an
opportunity to flee or continue flight from prosecution, destroy or
tamper with evidence, change patterns of behavior, and intimidate
potential witnesses.

IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that
Microsoft Corporation, shall not, disclose the existence of the
“ attached warrant, or this Order of the Court, to the listed subscriber ”
_or to any other person, for the period of one year from-the date of -
this Order, except that Microsoft Corporation may disclose the
attached warrant to-an attorney. for Microsoft Corporation for the
purposes of receiving legal advice.

Dkt. 3 (citation omitted).

 

 

 
F. Proceedings Before the Magistrate Judge :

On September 5, 2018, Microsoft filed a motion to modify the secrecy order to allow it to
notify an appropriate individual at the Customer about the warrant.’ Microsoft argued that the |
order imposes a prior restraint and a content-based restriction under the First Amendment and
therefore must satisfy strict scrutiny. Dkt. 14. Microsoft explained that the order fails strict
scrutiny because the Government has not proven that the less restrictive alternative that
Microsoft proposed—notification of any appropriate individual among the more than
employed by the Customer—does not achieve its interests, dd. :

Microsoft did “not assert a unilateral right to choose the appropriate individual at the
customer to notify,” but stressed that it “stands ready to work with the Government to identify
the most appropriate candidate for notification.” Dkt. 24 at 5 (quotations and citations omitted).
“Gq iven the size of the Enterprise Customer, it is implausible that there is no such appropriate
individual—such as the CEO, CFO, General Counsel, Chief Information Officer (CIO), CISO, or
members of the Board of Directors-——to whom disclosure could be-made.” /d. Finally, Microsoft
argued that if the Government wanted further comfort, the Magistrate Judge could condition
Microsoft’s disclosure of the details of the warrant on the Customer’s willingness to. limit further
disclosure to specified persons within the company, each of whom would be required to commit
to maintain the confidentiality of the information received. Id, at 7.

In opposing the motion, the Government did not address the appropriateness of any of the

specific candidates for notification Microsoft identified. Instead, the Government argued

 

, Microsoft also filed a motion stay its obligation to comply with the search warrant until

 

- its motion to modify was resolved. Dkt. 16. The Magistrate Judge denied Microsoft's stay ~~
motion without explanation on October 16, 2018, Dkt. 31, and Microsoft produced the account
data responsive to the warrant. _

10
primarily that it lacked sufficient information to assess whether these or any other individuals
could be notified, and that the Government should not be requited to-“gamble” with its
investigation. Dkt. 23 (“Gov't Cpp’n”) at L

On July 31, 2019, the Magistrate Judge denied Microsofi’s motion to modify. She first
explained that a non-disclosure order under Section 2705(b) “imposes a speech restriction which
courts have generally construed asa content-based prior restraint.” Order at 6. “Given the
uniformity in how. other courts have analyzed” Section-2705(b) secrecy orders, she concluded the
secrecy order at issue is a prior restraint and content-based restriction on speech, and thus subject
to strict scrutiny. Id. at 8. The Magistrate Judge further explained that, “liln order to satisfy
strict scrutiny, the Government must demonstrate that the restriction of non-disclosure is
natrowly tailored to promote a compelling Government interest and that there are no less
restrictive alternatives to achieve the Governments purpose.” | Id. (quotations omitted).

The Magistrate Judge then concluded that the Government had met its burden, finding
that the Government had demonstrated a compelling interest in “safeguarding the integrity of its
ongoing investigation” and that Microsoft’s proposed less restrictive alternative would not “serve
the Government’s purpose as effectively as the [order] now stands.” Order at 9-10. The
Magistrate Judge accepted the Government’s contention that “it does not know exactly who else
at the Customer was aware of or may be involved in the illegal activities,” and that “[iJn the
absence of this information, disclosing the Search Warrant to anyone in the Customer”—out of
its thousands of employees—“will jeopardize the investigation and leave the Government ‘with
no assurance of the secrecy of its investigation.’” /d. at 10. (quoting Gov’t Opp*n).

The Magistrate Judge added that although “Microsoft suggests that measures could be

 

 

taken to ensure that any point of contact within the Customer maintains the secrecy ofthe Search

il
Warrant,” those measures would not be effective for two reasons. Jd. at 11. First, the Magistrate
Judge observed that the parent company and the targeted business unit are headquartered outside
the United States, “potentially placing them outside the contempt jurisdietion of the Court.” id
Second, the Magistrate Judge reasoned that “the General Counsel [of the Customer] wouid have
a professional duty to advise its client of the Search Warrant, thus making it impossible to
maintain secrecy.” Jd. In light of these “particular circumstances,” the Magistrate Judge
concluded that notifying anyone at the Customer would not be effective in achieving the
Government’s interest in protecting the secrecy of its investigation. Jd. at 11-12.'°
ARGUMENT

As the Magistrate Judge correctly concluded, the secrecy order is a prior restraint and
content-based restriction on Microsoft’s speech. Accordingly, it is “presumptively
unconstitutional” and may be sustained “only if the Government proves that [it is] narrowly
tailored to serve compelling state interests.” Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218,
2226.(2015). Ifa less restrictive alternative would accomplish the Government’s purpose, the
Government must use that alternative. Playboy, 529 U.S. at 81 3.

Here, the Government has not established that Microsott’s proposed less-restrictive
alternative—notification of an appropriate officer, director, or employee of the Customer—will

be ineffective to achieve its goal of maintaining the secrecy of its investigation. Nevertheless,

 

to The secrecy order at issue in the Magistrate Judge’s decision expired by its terms on
August 3, 2019. Two days earlier, on August 1, 2019, the Government obtained a renewed
secrecy order, which Microsoft sought to modify by motion dated September 5, 2019 (renewed
Motion”). The legal and factual issues in Microsofi’s renewed Motion are the same as those in
Microsoft’s objections. By stipulation dated September 9, 2019, the parties agreed that
Microsoft’s renewed Motion should be transferred to the district court randomly assigned to
consider these objections. Microsoft respectfully submits that the renewed secrecy order should

be modified for the same reasons as those set out in these objections and in Microsoft's renewed
Motion.

12
the Magistrate Judge allowed the Government to justify its restraint with mere “uncertainty”

regarding the potential harms from disclosure, thereby relieving the Government of its burden of

proof and requiring Microsoft to disprove the Government’s speculation that Microsoft’s
proposal is infeasible. The Magistrate Judge accordingly erred in denying Microsoft’s motion,
and this Court should modify the secrecy order to permit notification to an appropriate individual

at the Customer.!!

1 | The Secrecy Order Is a Presumptively Unconstitutional Prior Restraint and a

Content-Based Restriction That Is Subject to Strict Scrutiny.

As courts have “almost uniformly” concluded, and as the Magistrate Judge correctly held,
secrecy orders issued pursuant to Section 2705(b) are prior restraints and content-based
restrictions under the First Amendment. Matter of Search Warrant for [redacted].com, 248 F.,
Supp. 3d 970, 980 (C.D. Cal. 2017) (collecting cases); see also Order at 8.

A prior restraint is a judicial order “forbidding certain communications when issued in
advance of the time that such communications are to occur,” Alexander v. United States, 509
U.S. 544, 5 50 (1993) (emphasis and quotations omitted). “It has long been established that such

restraints constitute the most serious and the least tolerable infringement on our freedoms of

-speech and press.” United States v. Quattrone, 402 F.3d 304, 309 (2d Cir. 2005) (quotations

omitted). Any prior-restraint thus bears “a heavy presumption against its constitutional validity,”

 

ul This Court reviews the Magistrate Judge’s decision de novo. The Magistrate J udge’ s
jurisdiction arose from the “catch-all provision” in 28 U.S.C. § 636(6)(3). This provision
prescribes no standard of review, but “courts have borrowed . . . the dispositive-nondispositive
distinction... of subsection (b)(1).” United States v. ‘Warshay, 1998 WL 767138, at *3
(E.D.N.Y. Aug. 4, 1998); see also Rajaratnam v. Moyer, 47 F.3d 922, 924 n.8 (7th Cir. 1995).

 

judge. 28 U.S.C. § 636(b)(1)(B)-(C). The Magistrate Judge’s decision here is dispositive
because it resolved a motion “set[ting] forth aii of the relief requested” by Microsoft. ALCOA v.
EPA, 663 F.2d 499, 501 (4th Cir. 1981).

13

Under subsection (b)(1),.a.district court reviews de novo the dispositive ruling ofamagistrate
and the Government “carries a heavy burden of showing justification for the imposition of such a
restraint.” Nebraska Press Ass’n, 427 US. at 558 (quotations omitted). |

Content-based restrictions on speech are also “presumptively unconstitutional.” Reed,
135 S. Ct. at 2227. “Government regulation of speech is content based if a law applies to
particular speech because of the topic discussed or the idea or message expressed.” Jd. As with
prior restraints, content-based restrictions are subj ect to strict scrutiny, As the Supreme Court
has instructed, “Tit is rare that a regulation restricting specch because of its content will ever be
permissible.” Playboy, 529 U.S. at 813.

Here, the secrecy order prohibits Microsoft from “discios[ing| the existence” of both the
search warrant and the order itself to the Customer “or to any other person.” Dkt.3 at 1. As the
Magistrate Judge correctly concluded, Order at’8, this restriction is a presumptively invalid prior
restraint, as it “suppresses speech . . . on the basis of the speéch’s.content and in advance of its
actual expression,” Quattrone, 402 F.3d at 309. As such, the secrecy order is analogous to an
injunction preventing speech from taking place before it occurs: See Microsoft, 233 F. Supp. 3d
at 906 (holding that secrecy orders issued under Section 2705(b) are prior restraints). !

. The Magistrate Judge also correctly concluded that the secrecy ¢ order i is a content-based
restriction on Microsoft’s speech. See Order at 8. By singling.out and suppressing speech about
the contents or existence of the secrecy order and the search warrant, the order “targets speech

based on its communicative content” and restricts speech: based on its “function or purpose.”

 

12 Secrecy orders accompanying warrants.are doubly problematic under the Constitution,
__because they restrain not only Microsoft’s First Amendment rights, but also undermine. the
Fourth Amendment rights of customers to be notified by the Government when it searches and
seizes property. See Wilson v, Arkansas, 514 U.S. 927, 934 (1995) (reasonableness of Fourth
Amendment search and seizure may depend on whether prior notice is provided to the target).

14
Reed, 135 S. Ct. at 2226-27. Accordingly, for this independent reason, the order is
presumptively invalid under the First Amendment, See Playboy, 529 U.S. at 817.

i. The Government Has Failed to Establish That the Secrecy Order Is Narrowly
Tailored.

A. Microsoft Has Proposed a Less Restrictive Alternative That Would Achieve
the Government’s Interests.

By asking that Microsoft. be permitted to notify an appropriate individual at the
Customer, Microsoft has proposed an alternative that is less restrictive than the Govetnment’s
total ban on speech. Because Microsoft’s First Amendment rights were restricted in an ex parte
proceeding in which it was not permitted to participate, Microsoft has less information than the
Government abcut the underlying investigation. Even so, it is facially implausible that in a
company with more than P| employees—including [lid employees in the United States—
not a single appropriate individual could be notified without compromising the investigation.

The Government does not claim this case involves an “enterprise... , essentially devoted
to ctiminal activity,” such as “a small medical practice suspected of engaging in massive ~
Medicare fraud.” DOJ Recommended Practices at 2. Nor has there been any suggestion that the
Customer’s senior leadership in aa: any of the company’s L employees in the
United States—is involved in any misconduct. Rather, the warrant targets two employees at
ae. one of the Customer’s ae with offices in
aa. See supra at 9. These employees apparently “used their work emails to communicate
with senior employees of another company about commiiting illegal activity.” Order at 10
(emphasis added).

The Government has shared no information even suggesting—let alone establishing—

 

“that the evidence on which it basés its claimed need for secrecy extends within the company” ~~

beyond these two low-level employees-in a single discrete business unit. In these circumstances,

15
ibly- could be notified without jeopardizing the

 

there must be a range of candidates who plaus
Government’s investigation: For example, EEEIIY executive management team,

including its CEO, CFO, and head of legal

 

ly far removed from the employees whose email accounts are ta

 

syees appeat to-be admitted t

 

16 -
     
 

confidentivil iti format ee pliance-team-reports directly to the Audit ;

ittee of the Board and-mait

Conn

  

 
 
 
  

dint, ¥. Ghar field, 6W6 F.3d 189, 209 (28 Ci. 2010).

 

estampls, Microsoft:proposed that the Cont esul

wartant on the Customer's willingiiess to limit disclosure to-spetified persons,

   

   

 

would comm ain received. Aba aitinin

 

 
 

. Court could permit disclosure of the mere fact that Microsoft has received a Warrant for the
Customer’ s information, without going so far to allow Microsoft to disclose the specific email
accounts s targeted, This approach could not t plausibly lead to the specific users targeted byt the
warrant being notified, while at the same time would allow the Customer to ralse any concerns
(ora a request. for more information) directly with the Govemment of or the Court.

Each of these alternatives is less specch restrictive than the Government’ s total ban on

   

speech. An d while Microsoft cannot. adie not Se see; nothing in a the record

 

indicates that the Government thas “ “pr oveln] that tefse] atiematvts will be ineffective to
achieve its goals.” Playboy, 529 US: at 816. The secrecy order should accordingly be modified.

B. The Magistrate Judge Erred in Concluding That the Government Met lis
First Amendment Burden.

In concluding that the Government met its burden to show that the secrecy order is
narrowly tailored, the Magistrate Judge misapplied strict scrutiny in three respects, by:
(1) crediting the Government’s speculation that Microsoft’s proposed alternative is infeasible;
(2) concluding that Microsoft’s less-restrictive alternative was ineffective simply because it
might not perfectly address the Government's interests; and (3) relying on unfounded
assumptions regarding the risks of notifyi ing an | appropriate individual at the Customer.

1. The Magistrate Judge Misapplied Strict Scrutiny i in Allowing: tie -
_ Government-to Carry, Its Burden Based onan Absenee of Information.

. Despite the Government’s failure to refute Microsoft's proposed alternatives, the
Magistrate Judge held the secrecy order’s blanket ban on Microscft’s speech was justified .
because of the Government’s “uncertainty at this stage of the investigation as to who can be

trusted with knowledge of the Search Warrant.” Order at 11 (emphasis added). The Magistrate

 

 

judge reasoned that in thé “absence Of this” information,” the “possibility that high-level”

employees at the Customer knew of or condoned [illegal] activity” was enough to render

18
Microsoft’s proposed alternatives unworkable. Ia: at 10 (emphasis added); see aiso id. at 11

(identifying a “potential{]” concern with Microsoft's proffered alternative) (emphasis added)).

This reverses the well-settled burden of proof. “Ina First Amendment challenge, the
government bears the burden of showing that its restriction of speech is justified.” Deegan v.
City of Ithaca, 444 F.3d 135, 142 (2d Cir. 2006) (emphasis added). By allowing the Government
to satisfy its burden with mere “uncertainty” and the “absence of Lee information,” the
Magistrate Judge improperly relieved the Government of its First Amendment burden and
required Microsoft to disprove the Government’s concerns, Worse yet, the Government has
articulated those concerns in an ex parte application that Microsoft has never seen, making it
impossible for Microsoft to meet the burden it should never bear in the first place.

| Strict scrutiny demands more. than “possibilities” and “potentials”; overcoming the

presumption of unconstitutionality requires the Government to offer proof that the propesed less
restrictive alternative is unworkable. “T]he Government must present more than anecdote and
supposition.” Playboy, 529 U.S. at 822; see also Landmark Communications, Ine. v. Virginia,
435 U.S. 829 (1978) (concluding the Government had not met its burden where it “offered little

more than assertion and conjecture to support its claim”). If the Government’s simple assertion
of uncertainty about hypothetical risks to its investigation were sufficient to satisfy strict
scrutiny, the Government could always plead ignorance and restrict speech in its discretion.
Secrecy orders would flip from being “presumptively unconstitutional,” Reed, 135 §. Ct. at 2226,
to being automatically constitutional. “fT jhe Founders did not fight a revolution to gain the

right” to such meager protection. Riley ¥, California, 573 U.S. 373, 398 (2014).

“19
2. The Magistrate Judge Improperly Concluded That the First Amendment
Requires a Less Restrictive Alternative That Perfectly Addresses the
Government's Interest in Secrecy.

The Magistrate Judge also assumed that Microsoft’s proffered alternatives must give the
Government a risk-free “assurance of the e secrecy of i its i investigation ” Order at 10. The law
imposes no such burden on Microsoft. A less = speech restrictive alternative will never be as
perfect in furthering the Government’ s interest in secrecy asa a total bat on speech because pure
secrecy always makes the Government’s job easier —and the First Amendment does not require a
“perfect solution.” Ashcroft v. ACLU, 542 U.S. 656, 668 (2004) (striking down speech ban even
- though the less restrictive alternative, filtering software, was not “a perfect solution” and “may
block some materials that are not harmful to minors and fail to catch some that are”).

In Playboy, for example, the Supreme Court considered a First Amendment challenge to
a statute requiring cable television operators to block or limit adult programming to late night.
529 USS. at 806. The Court struck down the restriction because it identified a less speech-
restrictive means to achieve the Government’s interest in protecting children: heusehold-by-
household blocking implemented by parents. id. at 816, The Court reached this conclusion even
though “voluntary blocking requires a consumer to take action, or may be inconvenient; or may
not go perfectly every time.” id. at 824; see also Denver Area Educ. Telecomm. Consortium,
Inc. v. FCC, 518 U.S. 727, 759 (1996) (“No provision : .. short of an absolute ban, can offer
certain protection against assault-by a determined child. We have not, however, generally
allowed this fact alone to justify reducing the adult population to only what is fit for children.”
(alterations and quotations omitted)).

To survive strict scrutiny, in other words, the Government is not free to simply adopt the

 

“most effective” way to further its goals; it must instead adopt the “least restrictive means” of

doing so. Video Software Dealers Ass'n v. Schwarzenegger, 556 F.3d 950, 965 (9th Cir. 2009)

20
(emphasis added). For that reason, even if Microsofts proffered alternatives do not provide the
Government perfect “assurance” (a Proposition the Government has not tremely proven), the
secrecy order must still be modified so long as a less 8s speech- -restrictive alternative can be
“effective” in addressing the Government’ s interests. Playboy, $29 U.S. at 824.

3. The Magistrate J Judge Relied on Unfounded Assumptions Regarding the
Risks of Notification,

Having concluded that. the Government was entitled to an “assurance” of secrecy, and
that an “absence . ... of information” of the risks to its investigation was sufficient to carry the
Government's F inst Amendment burden, the Magistrate Judge rejected Microsolt’s proffered
alternatives. See Order at 9-12. Yet her analysis of Microsoft’s alternatives was based on a
series of unfounded assumptions regarding the risks of notification. See Playboy, 529 U.S. at
824 (“A court should not assume a plausible, less restrictive alternative would be ineffective; and
a court should not presume parents, given full information, will fail to act.”).

First, the Magistrate Judge assumed that because “two employees used the Customer’s e-
mail accounts to facilitate the illegal activity” and “acted on behalf of the Customer, to its
financial benefit,” there was a “possibility that high-level employees at the Customer know of or
condoned that activity.” Order at 10 (emphasis added). Setting aside the Magistrate Judge’s
reliance on this speculative “possibility,” it does not logically follow that a senior executive or
director of a EME employee conglomerate-(including one associated with an- entirely separate
business unit) might be involved in misconduct simply because two low-level empioyees took

actions that served the Customer’s financial interests.'® All manner of corporate misconduct

 

8 ‘Ina related Fourth Amendment context, for example, the Government cannot obtain a
“general or ‘all records” warrant” to search a company’ s records unless it first establishes

 

“probable cause to believe that [the] entire business is “pervaded” or ‘permeated’ with fraud.”

United States v. D’Amico, 734 F. Supp. 2d 321, 360 (S.D.N.Y, 2010); see. also United States v.
Zemlyansky, 945 F. Supp. 2d 438, 460 (S.D.N.Y. 2013) (quotations omitted) (similar).

21
serves a corporation’s financial interesis without involvement by senior employees, such as a
sales representative who lies to his customer or pays a bribe to procure a sale (and obtain a
commission). Further, the stronger a company’s compliance-controls and policies, the weaker
the assumption of high-level involvement. See, e.g.,.U.S. Attorney’s Manual, § 9-28.800,
bttps://perma.cc/P3A6-98CQ (explaining that well-designed compliance programs discourage
“employees to engage in misconduct to achieve business objectives”). Even in cases involving
seniorlevel misconduct and foreign parties, corporate leadership is ofterv entrusted to produce
information responsive to a government investigation. See, e. &> United States v. Keppel

- Offshore & Marine Lid, 17-CR-697 (E.D.N.Y . Dec, 22, 2017) (FCPA deferred prosecution
agreement involving corporate cooperation, including the production of documents),

https://perma.ce/PG86-ZPX3. Here, given that the Customer is a large, publicly traded company

 

with a.mature governance and compliance structure, see supra 8-9, 16-17, the Magistrate Judge
improperly assumed the need for complete silence merely because two low-level employees may
have engaged in misconduct te-benefit the Customer.

Second, the Magistrate Judge concluded that a protective order prohibiting disclosure
beyond the-notified employee would not effectively serve the Government’s interest in secrecy
because “both the Customer and its fully owned subsidiary.are headquartered outside the United
States, potentially placing them_outside. the contempt jurisdiction of the Court.” Order at 11.

‘But even if non-U.S. employees could not be brought within the contempt jurisdiction of the

Court through a protective order (they can),!? the Customer has in-house counsel and senior

 

19 See, e.g., SEC v. Homa, 514 F.3d 661, 675 (7th Cir, 2008) (district court had personal
jurisdiction over offshore bankers who were U.S. citizens but residents of a foreign country to
hold them in contempt for violating an order to freeze assets); Eli Lilly & Co. v. Gottstein, 617
F.3d 186, 195-96 (2d Cir. 2010) (using same approach to uphold district court’s exercise of
specific jurisdiction over nonparty who violated a protective order). Further, the Government

22
executives based in the United States and subject to thé Court’s contempt jurisdiction, including
at least attorneys in the United States (including the general-counsel for the Americas), im
senior executives based in the United States (including the president of the North America
region}, and one board member based here. Supra 16-17. The Government has not articulated
any reason to believe any of these U.S.-based lawyers or executives have a plausible link to the
conduct under investigation. Accordingly, the DOJ could provide notice to a senior employee
conditioned on that employee being subject to this Court’ S jurisdiction to enforce contempt for:
any confidentiality violation. At a minimum, the secrecy order could be modified to permit
Microsoft to notify one of these U.S.-based employees of the fact that.a warrant was received,
which would empower the Customer to raise its concerns directly.

Third, the Magistrate Judge wrongly. concluded that “while the Customer’s legal
department might provide candidates for notification, the General Counsel would have a
professionali responsibility to advise its client of the Search Warrant, thus making it impossible to
maintain secrecy.” Order at 11. In fact, the law is exactly the opposite of what the Magistrate
Judge suggests: in-house counsel would have both an ethical and.a legal duty to abide. by
whatever restraints on disclosure this Court. may order.

In the United States—where several of the Customer’ s attorneys aré licensed, see supra
16, the law recognizes many circumstances in which an attorney not only has no duty to share
information with a client, but is prohibited from doing so. For example, civil litigants are
routinely subject to protective orders that permit discovery on an “attorneys” eyes only” basis,

i.é., orders that prohibit attorneys from sharing with their clients any information designated by

 

here is asserting its jurisdiction to investigate conduct of two foreign-based employees of one
subsidiary of this multinational company, amply demonstrating its extraterritorial reach. __

23
an opponent as “attorneys’ eyes only.” See, e.g, Inre T. ervorist Bombings of U.S. Embassies in
EB. Africa, 552 F, 3d 93, 127 (2d Cir. 2008) (upholding attorneys’ -eyes- vonly protective order).
Counsel have an affirmative ethical duty to abide by these sorts of restraints on disclosure. See
ABA Model RPC § 3.4(c), https: liperma, cc/CP4AN- LVLU (a lawyer may not 1 “knowingly disobey
an obligation under the tules of a tribunal, except for an open refusal based on an assertion that
no valid obligation exists"); id. § 1.4 Comment 7 7 , https: //perma. oo/BTN3- B39W [CJount orders
governing litigation may provide that information supplied to a lawyer niay not be disclosed to
the client.”); Aging Backwards, LIC v. Esmonde- White, 2016 WL 11523402, at *3 (S.D. Fla.
Sept. 26, 2016) (citing cases rejecting challenges to aitorneys’-eyes-only protective orders).*°
And many companies, including the Customer, have policies that require all in-house counsel to
maintain the confidentiality of whistleblower complaints. See supra 16-17. In short, lawyers
reutinely abide by confidentiality obligations similar to what the Court could impose on in-house
counsel here—because they are ethically obliged to do so. |

. Given the absence of any evidentiary support for the Magistrate Judge’s analysis, the .
Magistrate Judge may have based her decision on facts set forth in the Government’s affidavit
submitted ex parte to support the warrant and the secrecy order but never made available to
Microsoft. if so, restraining Microsoft’s First Amendment rights without allowing it to see the
evidence to support the restraint presents intractable due process concerns. “Freedom of speech
and the other freedoms encompassed. by the First Amendment always have been viewed as.

fundamental components of the liberty safeguarded by the Due Process Clause.” First Nat'l

 

20. Byen if there were a conflict between the contemplated protective order and the
Customer’s in-house counsels’ professional responsibilities (there is not), the protective order
would trump, as a court order supersedes any professional responsibilities an attorney has to her

 

Clie SEE, ee, Rhodes Vv; Pfeiffer; BIT WL t1048475, at *3 (CD: Cal: Septe 12; 2OL7y Cpe pe

terms of the Protective Order concerning the return of confidential materials trump any contrary
obligations arising under the Professional Rules of Conduct.” (quotations omitted)).

24
Bank cf Bos. vy. Bellotti, 435 U.S. 765, 780 (1978). “One would be hard pressed to design a
procedure more likely to result in erroneous deprivations” than the “use of classified information
without disclosure” to the opposing party—a proposition that applies here a fortiori, where no
classified national security secrets appear to be involved. Al Haramain Islamic Found, ivic. v.
U.S. Dep’t of Treasury, 686 F.3d 965, 980 (9th Cir. 2012). If presented with all facts the
Government offered to support secrecy, Microsoft may well be able to refute them or explain
why they have no bearing on the strict scrutiny analysis, ‘Accordingly, Microsoft respectfully
requests an opportunity to review promptly, subject toa protective order if necessary, any
aspects of the ex parte affidavit relevant to the Court’s consideration of Microsoft’s motion,
apart from those unsealed in the Magistrate Judge’s decision,

On the record made available to Microsoft, however, the secrecy order cannot stand, as
the Government has not overcome the. “heavy presumption against [the] constitutional validity”
of this prior restraint. Nebraska Press Ass’n, 427 U.S. at 558 (quotations omitted).

CONCLUSION
_For the reasons stated above, this Court should modify the secrecy order to allow

Microsoft to notify an appropriate individual at the Customer about the warrant.

25
Case 1:18-mj-00723-PK Document 50 Filed 09/13/19 Page 31 of 32 PagelD #: 560

Dated: September 13, 2019

26

Respectfully submitted,

hearty KeetLa— Me

Nancy Kestenbaum EDNY Bar # NK9768

Jordan Joachim EDNY Bar # J35171
COVINGTON & BURLING LLP
The New York Times Building

620 Eighth Avenue ~

New York, NY 10018-1405

Tel: 212-841-1000

~ Fax: 212-841-1010

nkestenbaum@cov. com
jjoachim@cov. com

James M. Garland*

Alexander A. Berengaut*

Megan A. Crowley**

Lauren K. Moxley**
COVINGTON & BURLING LLP
One CityCenter

850 Tenth Street, NW
Washington, DC 26001

United States of America

Tel: 202-662-6000

Fax: 202-662-6291
jgarland@cov.com —
aberengaut@cov.com
mérowley@cov.com
Imoxley@cov.com

Stephen M, Rummage**
Ambika K. Doran**
DAVIS WRIGHT TREMAINE LLP

- 920 Fifth Avenue, Suite 3300

Seattle, WA 98104-1610
Tel: 206-662-3150

Fax: 206-757-7700
steverummage@dwt.com
ambikadoran@dwt. com

*Admitted pro hac vice
**Applications for admission pro hac vice
pending

Counsel Jor Microsoft Corporation
Case 1:18-mj-00723-PK Document 50 Filed 09/13/19 Page 32 of 32 PagelD #: 561

Appendix A

Filed Under Seal

 

 
